KENNEDY, Judge.
Plaintiff DeGraffenreid appeals from an order denying her application for a writ of error coram nobis. By her application for the writ she sought to set aside an order of the trial court dismissing her petition for damages for personal injuries against respondents Leo Curtright, superintendent of Miller R-2 School District, and Eddie Jordan, principal of the School of the Osage. The School of the Osage is part of the Miller R-2 School District. Plaintiff’s alleged injuries occurred while she was attending an industrial education class at the School of the Osage, and she had alleged in her petition that the negligence of the respondents Curtwright and Jordan (along with others) caused the injuries.
We affirm the trial court’s denial of the writ.
The writ of error coram nobis issues to relieve against a judgment entered by the court acting under a mistake of fact. “It lies for error of fact not appearing on the face of the record, which fact was unknown to the court, and which, if it had been known, would have prevented the rendition and entry of the judgment.” Townsend v. Boatmen’s National Bank, 148 S.W.2d 85, 87 (Mo.App.1941). See also Veal v. Leimkuehler, 267 S.W.2d 387, 389 (Mo.App.1954).
The mistaken “fact” relied upon by appellant is the existence of the decision of the Missouri Supreme Court in Lehman v. Wansing, 624 S.W.2d 1, 3 (Mo. banc 1981), which had held that a school superintendent or a school principal could be held liable in damages in his individual capacity for dam*311age resulting from breach of his or her personal duty to the plaintiff, and to that extent no sovereign immunity shielded them from the claims of the plaintiff.
Lehman was handed down on September 8, 1981. It appeared in the advance sheets of the Southwestern Reporter on January 12, 1982.
The dismissal of plaintiff’s petition against Jordan was entered on January 14, 1982. We note that the court’s judgment did not become final until February 13, during which he retained control of the judgment, Rule 75.01, and that an appeal might have been filed through February 23, Rule 81.04.
The dismissal of the petition against Curtright was entered on December 17, 1981 and became final on January 16, 1982. Rule 75.01. Appeal from that judgment might have been filed through January 26. Rule 81.04.
Respondents deny that the trial court’s acquaintance with the Lehman decision, if he was in fact unacquainted with it at the time he dismissed plaintiff’s petition, would have changed his ruling, but we do not need to reach that question.1 The ground upon which we elect to base our decision is that the trial court’s mistake, if he was under any mistaken belief, was one of law and not of fact. A court might in any case make a ruling in ignorance of the existence of an authoritative judicial decision — whether of recent or of remote date — but that does not make his mistake one of fact. It is a mistake of law. The writ of error does not lie to correct errors of law. Veal v. Leimkuehler, 267 S.W.2d at 389.
The case before us is unlike Loeffler v. City of Kansas City, 557 S.W.2d 656, 657 (Mo.App.1977), where Judge Turnage wrote that the existence of a statutory provision, mistakenly omitted from the printed statutes by the revisor of statutes, was a mistake of fact upon which a writ of error coram nobis could issue to set aside a judgment entered by the court in reliance upon the correctness of the printed statute. It was noted in that case that the trial judge stated that his dismissal of plaintiff’s action (the ruling attacked by the application for writ of error eoram nobis) would not have been entered had he known the true text of the statute. It was held that the court and the parties should be able to rely upon the printed statutes published by the revisor. That case does not rule the one before us.
The judgment of the trial court denying the writ of error coram nobis is affirmed.
All concur.

. Lehman v. Wansing does not as appellant contends “change the law,” but rather applied principles established (or recognized) in Spearman v. University City Public School District, 617 S.W.2d 68 (Mo. banc 1981).